Mr. Chief Justice Walker delivered the opinion of the Court: This was a judgment confessed in the Superior Court of Cook county. It was on a declaration, note, warrant of attorney, and a cognovit. The confession was in open court, and execution of the warrant of attorney was duly proved, and the court thus acquired complete jurisdiction over the parties and the subject matter. The warrant of attorney authorized the waiving of all error, which was done by the cognovit. All of the exceptions urged against the judgment are, if anything, mere errors, and they were waived of record in the court below, and the judgment of the Superior Court is affirmed. Judgment affirmed.